Exhibit 10.1

 

AMENDMENT NO. 2 TO THE HOMEBANC CORP.

2004 DIRECTOR COMPENSATION PLAN

 

This Amendment No. 2 (the “Amendment”) to the HomeBanc Corp. 2004 Director
Compensation Plan (the “Plan”) is made and entered into this 18th day of July,
2005, by HomeBanc Corp. (the “Company”).

 

Pursuant to a resolution of the Board of Directors of the Company, in accordance
with Article 7 of the Plan, the Plan is hereby amended as follows:

 

1. Sections 5.2 and 5.3 of the Plan are amended and restated in their entirety
to read as follows:

 

“5.2. SUPPLEMENTAL ANNUAL RETAINER. Certain Eligible Participants shall be paid
a Supplemental Annual Retainer for service as chair of a committee of the Board
or as presiding/lead director of the Board during a Plan Year, payable monthly
at the same times as installments of the Base Annual Retainer are paid. The
amount of the Supplemental Annual Retainer shall be established from time to
time by the Board. Until changed by the Board, the Supplemental Annual Retainer
for a full Plan Year shall be as follows:

 

Chair of Audit Committee

   $ 25,000

Chair of Compensation Committee

   $ 10,000

Chair of Nominating/Governance Committee

   $ 10,000

Chair of Investment and Risk Management Committee

   $ 10,000

Presiding/Lead Director

   $ 10,000

 

A prorata Supplemental Annual Retainer will be paid to any Eligible Participant
who becomes the chair of a committee or the presiding/lead director on a date
other than the beginning of a Plan Year, based on the number of full calendar
months served in such position during the Plan Year.



--------------------------------------------------------------------------------

5.3. MEETING FEES. Each Eligible Participant shall be paid a fee for each
meeting of the Board or any committee of the Board in which he or she
participates. The amount of the fees shall be established from time to time by
the Board. Until changed by the Board, the fee for attending a meeting of the
Board in person shall be $1,500, and the fee for attending a regularly scheduled
telephonic or video meeting of the Board via telephonic, video or other similar
method shall be $750. Until changed by the Board, the fee for attending a
meeting of any committee of the Board in person (whether as a member of such
committee or at the express invitation of the chairman of such committee) shall
be $1,500, and the fee for attending a meeting of any committee of the Board
(whether as a member of such committee or at the express invitation of the
chairman of such committee) via telephonic, video or other similar method shall
be $750. For purposes of this provision, casual or unscheduled conferences among
directors shall not constitute an official meeting.”

 

2. Section 6.1 of the Plan is amended and restated in its entirety to read as
follows:

 

“6.1. RESTRICTED STOCK UNITS

 

(a) Initial Grant of Restricted Stock Units. Each Eligible Participant shall
receive, on the first date he or she becomes an Eligible Participant, an award
of Restricted Stock Units determined by dividing $50,000 by the Fair Market
Value of one share of Common Stock as of such date, and rounding up to the
nearest whole share. If any person becomes an Eligible Participant on a date
other than the beginning of a Plan Year, such Eligible Participant shall
received a prorated initial grant of Restricted Stock Units under this Section
6.1 based on the number of full calendar months of expected service during such
Eligible Participant’s first Plan Year and the number of full calendar months
between such Eligible Participant’s first date of service and the expected date
of the Company’s next annual meeting of shareholders. Any person who was an
Eligible Participant immediately following the date of the 2005 annual meeting
of the Company’s shareholders (an “Existing Eligible Participant”) shall
receive, effective as of July 18th, 2005, an additional one-time award of
Restricted Stock Units determined by dividing $25,000 by the Fair Market Value
of one share of Common Stock as of such date, and rounding up to the nearest
whole share, prorated on the basis of the number of full months between July 18,
2005 and the anticipated date of the 2006 annual meeting (i.e., assuming the
2006 annual meeting will occur in May 2006). All Restricted Stock Units granted
under this Section 6.1 shall be subject to the terms and restrictions described
below in this Article 6, and are subject to share availability under the LTIP.

 

(b) Annual Grant of Restricted Stock Units. On the day following the 2006 annual
meeting of the Company’s shareholders, and on the day following each subsequent
annual meeting of the Company’s shareholders, each Eligible Participant in

 

- 2 -



--------------------------------------------------------------------------------

service on that date will receive an award of Restricted Stock Units determined
by dividing $50,000 by the Fair Market Value of one share of Common Stock as of
such date, and rounding up to the nearest whole share. Such Restricted Stock
Units shall be subject to the terms and restrictions described below in this
Article 6, and are subject to share availability under the LTIP. “

 

3. This Amendment shall become effective as of July 18, 2005. Except as
specifically provided in this Amendment, no Eligible Participant shall receive
any retroactive payments of any Supplemental Annual Retainer under Section 5.2
of the Plan or any Meeting Fees under Section 5.3 of the Plan for services
provided to the Board by such Eligible Participant prior to the date of this
Amendment.

 

4. Except as specifically set forth herein, the terms of the Plan shall remain
in full force and effect as prior to this amendment.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of the date first above written.

 

HOMEBANC CORP.

By:

 

/s/ Charles W. McGuire

--------------------------------------------------------------------------------

Name:

  Charles W. McGuire

Title:

 

Executive Vice President,

General Counsel and Secretary

 

- 3 -